Citation Nr: 1133559	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1957 to April 1958.  He also served in the Minnesota Army National Guard from July 1957 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.

In a November 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a June 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran contends that he developed bilateral hearing loss as a result of noise exposure/acoustic trauma incurred during his military service, to include his service in the National Guard.  See, e.g., the Appellant's brief dated August 2011.

In the November 2010 remand decision, the Board instructed that the AMC to "obtain verification from the appropriate government entity of all periods of active duty for training and inactive duty training of the Veteran's service in the Minnesota National Guard."  After completing this and other development, the RO was to obtain an addendum VA medical opinion with specific consideration of the dates and nature of the Veteran's National Guard service.

Upon remand, the AMC submitted a Personnel Information Exchange System (PIES) inquiry to "verify" the Veteran's periods of service.  The response, received in November 2010, stated, "[t]he individual performed no active duty other than for training purpose.  Period 10/05/1957 to 04/05/1958 was active duty for training.  Period 07/29/1957 to 01/11/1995 was Army National Guard."

Crucially, although it identified the Veteran's period of active duty for training (ACDUTRA), the PIES response did not identify any specific periods of inactive duty for training (INACDUTRA).  The AMC also did not issue a finding that further inquiry to obtain such verification would be unproductive.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2007).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Moreover, as the February 2011 VA addendum medical opinion was obtained without complete development of the Veteran's claim, an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. VBA should contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), the Minnesota Adjutant General, and any other federal or state sources to verify the status of the Veteran's service in the Army/Minnesota Army National Guard from July 1957 to January 1995.

Each of the agencies/units/organizations contacted should be asked to confirm and provide specific dates, not retirement points, for all the Veteran's periods of active duty for training and inactive duty for training between July 1957 and January 1995.  At the very minimum, for each of the individual periods of service listed on the Army National Guard Retirement Points History Statement dated "2010/11/30", please state (i) which periods were active duty, (ii) which periods were active duty for training, (iii) which periods were inactive duty training, and (iv) which periods were none of the following: active duty, active duty for training, or inactive duty training.  If this cannot be accomplished, that determination should be put to writing for the record.

Additionally, copies of any and all personnel records from July 1957 to January 1995 should be requested and included in the claims folder.

All records and other relevant information are to be made part of the claims file.  If the records cannot be obtained, this should be so noted.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the AMC should inform the Veteran of the missing records, including what efforts were made to obtain them.  Also, the AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them.  The AMC should allow an appropriate period of time within which to respond.

2. After completing the above directives, VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss manifested during a period of active duty for training or resulted from noise exposure/acoustic trauma during any period(s) of inactive duty for training.  The examiner is specifically directed to the December 1989 and July 1990 National Guard examination reports showing a decrease in hearing acuity and hearing loss in the left ear.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

